Robessour, J.
(dissenting). Tbe plaintiff sues for tbe reasonable value of services rendered defendant as a broker in tbe sale of certain real estate in Tennessee containing 10,866 acres at $4-5,000. Tbe complaint avers that tbe services were reasonably worth $1 an acre. Tbe plaintiff recovered a verdict and judgment for $2,000, and defendant appeals from an order denying a new trial. Tbe answer is merely a general denial. It does not state tbe facts on which counsel for -defendant relies and which fairly appear from tbe record. ■ Tbe facts are that tbe services which plaintiff claims to have rendered were of no value and were such as to entrap tbe defendant and to lead him into a great loss. Tbe Tennessee land was a mountainous tract of no value. Tbe plaintiff did not in any manner cause the sale of tbe same for $45,000 or any sale whatever. Defendant did not sell tbe land or have any opportunity to sell it for any sum, not even $1 an acre. Tbe plaintiff-merely introduced defendant to one Paul as a person who might be willing to dicker for the Tennessee land in exchange for Florida lands. Tbe result of tbe dicker being that defendant was played for a sucker by Paul and induced to give away bis worthless Tennessee land without any consideration, and in addition, to convey to Paul land and *199property in Burleigh county worth probably $150,000 in exchange for some title to Florida land worth possibly $50,000, and that in the making of such exchange Paul was in fact aided by the plaintiff. It was at Paul’s request and to aid him in making the deal that the plaintiff made a trip to Tennessee and Florida. The deal seems quite similar to a companion case which recently came before this court. Paul v. Leutz, 48 N. D. 1121, 188 N. W. 1022. In that case Paul made a ruinous and unconscionable deal with Leutz, as shown by the decision of this court, and if Mr. Koffel did not aid Paul in making that deal to despoil Leutz it is certain that he prosecuted an action to enforce the deal. The facts are that for several years the real estate business has been degenerating into piracy. It has grown to be a demoralizing and a swindling business. .
It is quite manifest that the defense of the action was not well conducted and that a mere general denial was not a proper answer and it did not fairly present the defense. However, that does not seem a good reason for a denial of justice. The plaintiff does not show the real transaction and by objections he prevented any such showing. There is no evidence that his services were of any benefit to defendant. True he says that his services were worth from $3 to $5 an acre, but he does not show that defendant realized from the Tennessee lands $1 an acre. Defendant testified he knew the value of the services and yet he was not permitted to state the value. That was possibly by reason of misunderstanding the decision of this court in case of Paulson v. Heeds, and it may be that decision is like an evil tree and that it does tend to bring forth evil fruit. However, it does fairly appear that the services were a great damage and a loss to the defendant. Counsel for defense persistently tried to show the whole transaction and to show the great loss resulting from the deal with Paul, but he was excluded on technical points, and chiefly because it was not alleged in the answer. Counsel for defense sought to show that there was no completed sale; that the services in regard to the sale were of no value and that a lawsuit for a rescission of the sale was pending in the courts the same as in case of Paul v. Leutz, and the testimony was excluded. At abstract, page 46, Mr. Burke says: We want to show what the deal was and to show that it was not a deal for the Tennessee land. But his attempt to show it was denied. However, there is some showing of the lands and *200property which defendant conveyed to Paul in exchange for the Tennessee and Florida land. The showing covers two pages of the abstract. 47, 48. The value of the North Dakota property conveyed to Paul was probably worth three times his title to the Florida lands. The Tennessee land cuts no figure in the case. It was used as a means to entrap the defendant. Now, while it is manifest the defense was not well conducted, yet the whole record shows that defendant has not had a fair trial and that the alleged services were of great damage and not a benefit to the defendant. Hence there should be a new trial on an amended answer, fairly stating the case and permitting a showing of the whole transaction.